1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                           Case No.: 19-mj-22905-RNB-H-1
12
                               Plaintiff-Appellee,
13                                                       ORDER AFFIRMING
     v.                                                  MAGISTRATE JUDGE
14
     JACOBO CONDE-NARANJO,                               CONVICTION AND JUDGMENT
15
                           Defendant-Appellant.
16
17
18         On August 5, 2019, Defendant Jacobo Conde-Naranjo filed a notice of appeal to the
19   district court. (Doc. No. 10.) The appeal is timely, and the Court has jurisdiction over the
20   appeal pursuant to 18 U.S.C. § 3402.
21                                           Background
22         On July 17, 2019, Defendant was arrested approximately two and a quarter miles
23   north of the United States/Mexico border and five and a half miles west of the Tecate,
24   California Port of Entry. (Doc. No. 1 at 2.) Defendant stated that he is a citizen of Mexico
25   illegally present in the United States; that he illegally entered the United States on July 17,
26   2019; and that his intended destination was Los Angeles, California. (Id.)
27         On July 18, 2019, the Government filed a criminal complaint charging Defendant
28   with being “an alien, [who] attempted to enter the United States at a time or place other

                                                     1
1    than as designated by immigration officers, a misdemeanor; in violation of Title 8 United
2    States Code, Section 1325(a)(1).” (Doc. No. 1.) On July 18, 2019, Defendant appeared
3    before the Magistrate Judge for an initial appearance. (Doc. No. 3.)
4          On July 23, 2019, Defendant appeared before the Magistrate Judge and entered a
5    plea of guilty pursuant to a plea agreement to the single count for violation of 8 U.S.C. §
6    1325(a)(1) in the complaint. (Doc. No. 7; Doc. No. 15 at 2, 13-14.) As part of his plea
7    agreement, Defendant waived his right to appeal or collaterally attack his conviction or
8    sentence. (Doc. No. 15 at 6.) At the end of the hearing, the Magistrate Judge accepted
9    Defendant’s guilty plea and subsequently sentenced Defendant to time served. (Doc. No.
10   15 at 14-17; Doc. Nos. 7, 8.)
11         The Magistrate Judge entered a final judgment on July 23, 2019. (Doc. No. 8.) On
12   August 5, 2019, Defendant filed a timely notice of appeal. (Doc. No. 10.) See Fed. R.
13   Crim. P. 58(g)(2)(B) (setting forth a 14-day deadline for filing an appeal from a magistrate
14   judge’s judgment of conviction).
15                                           Discussion
16         “In all cases of conviction by a United States magistrate judge an appeal of right
17   shall lie from the judgment of the magistrate judge to a judge of the district court of the
18   district in which the offense was committed.” 18 U.S.C. § 3402. Federal Rule of Criminal
19   Procedure 58(g)(2)(B) provides: “[a] defendant may appeal a magistrate judge’s judgment
20   of conviction or sentence to a district judge within 14 days of its entry.” Fed. R. Crim. P.
21   58(g)(2)(B).
22         On appeal, Defendant raises two challenges to his conviction for violation of 8
23   U.S.C. § 1325(a)(1). First, Defendant argues that his criminal proceedings violated the
24   Equal Protection Clause and the Due Process Clause of the United States Constitution.
25   (Doc. No. 16 at 1, 3-14.) Second, Defendant argues that 8 U.S.C. § 1325(a) is facially
26   unconstitutional under the Supreme Court’s decision in Sessions v. Morales-Santana, 137
27   S. Ct. 1678 (2017). (Id. at 1, 14-19.) The Court addresses each of these challenges in turn
28   below.

                                                  2
1    I.    Defendant’s Equal Protection and Due Process Claims
2          Defendant argues that his conviction should be vacated because his criminal
3    proceedings violated the Equal Protection Clause and the Due Process Clause of the United
4    States Constitution. (Doc. No. 16 at 1, 3-14.) Specifically, Defendant argues that his
5    criminal proceedings violated his equal protection and due process rights because criminal
6    defendants charged with violating 8 U.S.C. § 1325 are not prosecuted through the Central
7    Violations Bureau (“CVB”) court. (Id. at 3-14.) Constitutional issues are reviewed de
8    novo on appeal. United States v. Kuchinski, 469 F.3d 853, 857 (9th Cir. 2006); see United
9    States v. Vongxay, 594 F.3d 1111, 1114 (9th Cir. 2010).
10         As an initial matter, the Court notes that Defendant has waived these specific
11   constitutional challenges. In a recent decision, the Ninth Circuit held that a defendant who
12   enters an unconditional guilty plea before a magistrate judge to one count of illegal entry
13   into the United States waives his ability to raise due process and equal protection
14   challenges to the handling of his prosecution on appeal. See United States v. Chavez-Diaz,
15   949 F.3d 1202, 1204, 1207 (9th Cir. 2020). Here, Defendant entered an unconditional
16   guilty plea before the Magistrate Judge to one count of illegal entry into the United States
17   in violation of 8 U.S.C. § 1325(a)(1) and waived his right to appeal his conviction or
18   sentence. (Doc. Nos. 7, 8; Doc. No. 15 at 2-14.) Further, during his plea colloquy,
19   Defendant acknowledged that under the terms of his plea agreement, he was giving up the
20   right to appeal or collaterally attacked his conviction or sentence. (Doc. No. 15 at 6.) In
21   light of his unconditional guilty plea, Defendant has waived his equal protection and due
22   process challenges to his criminal proceedings. See Chavez-Diaz, 949 F.3d at 1207
23   (“[Defendant] through his guilty plea plainly waived his right to appeal his equal protection
24   and due process claims.”).
25         Moreover, Defendant’s equal protection and due process challenges fail on the
26   merits. Defendant asserts that the Government’s failure to prosecute him in CVB court
27   violates his equal protection rights for two reasons. First, Defendant argues that he and
28   others charged with violating 8 U.S.C. § 1325 are, by definition, set apart on the basis on

                                                   3
1    their alienage and national origin. (Doc. No. 16 at 7.) Second, Defendant argues that the
2    government’s policy of prosecuting everyone except § 1325 defendants in CVB court
3    violates equal protection under the doctrine of selective prosecution. (Id. at 10-13.)
4          The Ninth Circuit has explained: “However, there is a distinction between statutes
5    which classify based on alienage and statutes which classify based on criminal actions.
6    Given Congress’ plenary power over immigration, imposing different rules on immigrants
7    versus citizens does not in itself create a suspect classification.” United States v. Mendoza-
8    Hinojosa, 216 F.3d 1085, at *2 (9th Cir. 2000) (citing Fiallo v. Bell, 430 U.S. 787, 792
9    (1977)). Here, the statute at issue, 8 U.S.C. § 1325(a)(1), prohibits “[a]ny alien” from
10   “enter[ing] or attempt[ing] to enter the United States at any time or place other than as
11   designated by immigration officers.” The statute creates a classification based upon
12   specific criminal action, “enter[ing] . . . the United States at any time or place other than as
13   designated by immigration officers,” and not alienage. See United States v. Mazariegos-
14   Ramirez, No. 18MJ22276-WQH, 2019 WL 338923, at *2 (S.D. Cal. Jan. 28, 2019) (“[8
15   U.S.C. § 1325(a)(2)] creates a classification based upon criminal action and not alienage.”).
16   Thus, the statute does not create a suspect classification.
17         “Non-suspect classifications are ‘constitutionally valid if there is a plausible policy
18   reason for the classification, the legislative facts on which the classification is apparently
19   based rationally may have been considered to be true by the governmental decisionmaker,
20   and the relationship of the classification to its goal is not so attenuated as to render the
21   distinction arbitrary or irrational.’” Allied Concrete & Supply Co. v. Baker, 904 F.3d 1053,
22   1060 (9th Cir. 2018). “‘Further, because the classification is presumed constitutional, the
23   burden is on the [party] attacking the legislative arrangement to negative every conceivable
24   basis which might support it.’” Id. at 1060-61. Here, Defendant has failed to negate every
25   conceivable basis to support prosecuting him for violation of § 1325(a)(1) in the district
26   court rather than the CVB court. First, the CVB is charged with processing violation
27   notices (tickets) issued for petty offenses committed on federal property. Defendant does
28   not assert that his offense occurred on federal property, and there is nothing in the record

                                                    4
1    showing that the offense occurred on federal property. Second, in order to receive a CVB
2    violation notice, a defendant must provide the issuing officer with a U.S. mailing address.
3    (See Doc. No. 16 at 4.) There is nothing in the record showing that Defendant possesses a
4    U.S. mailing address. Third, prosecuting § 1325 defendants in the district court conserves
5    judicial resources. See United States v. Ramirez-Ortiz, No. 3:19-CR-00300-BTM, 2019
6    WL 950332, at *1 (S.D. Cal. Feb. 27, 2019) (“Misdemeanor § 1325 cases are handled
7    together rather than on the CVB calendar because it makes ‘organizational sense’ given the
8    volume of § 1325 cases and divergent jurisdictional underpinnings of CVB court.”); United
9    States v. Chavez-Diaz, No. 18MJ20098 AJB, 2018 WL 9543024, at *3 (S.D. Cal. Oct. 30,
10   2018), rev’d on other grounds by 949 F.3d 1202 (9th Cir. 2020) (“Due to the numbers, and
11   the similarity of the charges, and misdemeanor proceedings under Rule 58, including a plea
12   offer for time served if the plea is tendered early on, the misdemeanor § 1325 cases are
13   handled together. It makes simple organizational sense.”); see also Bankers Life & Cas.
14   Co. v. Crenshaw, 486 U.S. 71, 82 (1988) (recognizing the conservation of judicial
15   resources as a legitimate government interest). As a result, Defendant’s equal protection
16   claim fails.
17         Defendant also asserts that the Government’s failure to prosecute him in CVB court
18   violates his substantive and procedural due process rights. (Doc. No. 16 at 13-14.) The
19   Court rejects this argument. “‘[S]ubstantive due process’ prevents the government from
20   engaging in conduct that ‘shocks the conscience’ or interferes with rights ‘implicit in the
21   concept of ordered liberty.’” United States v. Salerno, 481 U.S. 739, 746 (1987) (citations
22   omitted). Thus, in order to establish a violation of substantive due process, a claimant must
23   show that the “the behavior of the governmental officer is so egregious, so outrageous, that
24   it may fairly be said to shock the contemporary conscience.” Cty. of Sacramento v. Lewis,
25   523 U.S. 833, 847 (1998); see Rochin v. California, 342 U.S. 165, 172–73 (1952). “[This]
26   ‘shock the conscience’ standard erects a high hurdle for would-be claimants.” Aguilar v.
27   U.S. Immigration & Customs Enf’t Div. of Dep’t of Homeland Sec., 510 F.3d 1, 21 (1st
28   Cir. 2007); accord Ms. L. v. U.S Immigration & Customs Enf’t, 302 F. Supp. 3d 1149,

                                                   5
1    1166 (S.D. Cal. 2018). Prosecution for violation of 8 U.S.C. § 1325(a)(1) in the district
2    court rather than in the CVB court falls well short of “shocking the contemporary
3    conscience,” and, thus, Defendant’s substantive due process claim fails.
4          Defendant’s procedural due process claim also fails. “A procedural due process
5    claim has two elements.” Franceschi v. Yee, 887 F.3d 927, 935 (9th Cir. 2018). The
6    claimant must demonstrate: “‘(1) a deprivation of a constitutionally protected liberty or
7    property interest, and (2) a denial of adequate procedural protections.’”        Id.   Here,
8    Defendant fails to explain how he was denied adequate procedural protections.
9    Defendant’s proceedings were conducted in accordance with the Federal Rules of Criminal
10   Procedure, and Defendant does not contend that any aspect of his criminal proceedings
11   violated those procedural rules. Cf. Ludwig v. Astrue, 681 F.3d 1047, 1053 (9th Cir. 2012)
12   (“‘Notice and [a meaningful] opportunity to be heard are the hallmarks of procedural due
13   process.’”). As a result, Defendant’s procedural due process claim fails.
14         In sum, Defendant has failed to show that his conviction for violation of 8 U.S.C. §
15   1325(a)(1) violated the Equal Protection Clause or the Due Process Clause of the United
16   States Constitution. See Mazariegos-Ramirez, 2019 WL 338923, at *2 (holding that the
17   defendant’s prosecution for violation of 8 U.S.C. § 1325(a) in the district court rather than
18   in CVB court “does not the violate the Equal Protection Clause or the Due Process Clause
19   of the United States Constitution”); Ramirez-Ortiz, 2019 WL 950332, at *1-2 (holding the
20   same); United States v. Benito-Mendoza, No. 19-MJ-23597-RNB-CAB, 2020 WL 206183,
21   at *1-2 (S.D. Cal. Jan. 13, 2020) (holding the same).
22   II.   Defendant’s Facial Challenge to the Constitutionality of 8 U.S.C. § 1325(a)
23         Defendant argues that the Court should vacate his conviction for violation of 8
24   U.S.C. § 1325(a)(1) because § 1325 is facially unconstitutional under the Equal Protection
25   Clause in light of the Supreme Court’s recent decision in Sessions v. Morales-Santana, 137
26   S. Ct. 1678 (2017). (Doc. No. 16 at 1, 14-19.) The constitutionality of a statute is a
27   question of law that is reviewed de novo. United States v. Dowai, 839 F.3d 877, 879 (9th
28   Cir. 2016); United States v. Younger, 398 F.3d 1179, 1192 (9th Cir. 2005).

                                                   6
1          Here, Defendant raises a facial challenge to the constitutionality of 8 U.S.C. § 1325.
2    (Doc. No. 16 at 14.) The Supreme Court has explained that “a plaintiff can only succeed
3    in a facial challenge by ‘establish[ing] that no set of circumstances exists under which the
4    Act would be valid,’ i.e., that the law is unconstitutional in all of its applications.”
5    Washington State Grange v. Washington State Republican Party, 552 U.S. 442, 449 (2008)
6    (quoting United States v. Salerno, 481 U.S. 739, 745 (1987)). “[A] facial challenge must
7    fail where the statute has a plainly legitimate sweep.” Id. (internal quotation marks
8    omitted). “In determining whether a law is facially invalid, [a court] must be careful not
9    to go beyond the statute’s facial requirements and speculate about ‘hypothetical’ or
10   ‘imaginary’ cases.” Id. at 449–50.
11         Title 8, United States Code, Section 1325(a) provides that: “Any alien who . . . (1)
12   enters or attempts to enter the United States at any time or place other than as designated
13   by immigration officers, . . . , shall, for the first commission of any such offense, be fined
14   under Title 18 or imprisoned not more than 6 months, or both . . . .” 8 U.S.C. § 1325(a)(2).
15   Title 8, United States Code, Section 1101(a)(3) defines the term “alien” and provides that:
16   “The term ‘alien’ means any person not a citizen or national of the United States.” 8 U.S.C.
17   § 1101(a)(3).
18         In Morales-Santana, the Supreme Court held that the gender-based distinctions for
19   derivative citizenship set forth in 8 U.S.C. §§ 1401(a)(7) and 1409(a) and (c) violate the
20   Equal Protection Clause and, therefore, are unconstitutional. 137 S. Ct. at 1698, 1700–01
21   (“The gender-based distinction infecting §§ 1401(a)(7) and 1409(a) and (c), we hold,
22   violates the equal protection principle.”). Derivative citizenship is the “acquisition of U.S.
23   citizenship by a child born abroad, when one parent is a U.S. citizen, the other, a citizen of
24   another nation.” Id. at 1686.
25         Defendant argues that because a conviction under § 1325 requires that the
26   government prove that the defendant is “not a citizen or national,” the Supreme Court’s
27   holding in Morales-Santana renders § 1325 facially unconstitutional. (Doc. No. 16 at 18-
28   19.) The Court disagrees.

                                                   7
1          In order to succeed with his facial challenge to the constitutionality of § 1325,
2    Defendant must establish that no set of circumstances exists under which the statute would
3    be valid, i.e., the law is unconstitutional in all of its applications. See Washington State
4    Grange, 552 U.S. at 449.       Defendant is unable to meet this burden because “[t]he
5    severability clause in the Immigration and Nationality Act (‘INA’) dictates that the
6    remainder of 8 U.S.C. §§ 1401 and 1409 was not affected by Morales-Santana.” United
7    States v. Duffy, 752 F. App’x 532, 533 (9th Cir. 2019) (citing 8 U.S.C. § 1101 note (“If
8    any provision of this title . . . is held invalid, the remainder of the title . . . shall not be
9    affected thereby.”)); accord United States v. Madero-Diaz, 752 F. App’x 537, 538 (9th Cir.
10   2019). Thus, Defendant could properly be convicted under 8 U.S.C. § 1325, which
11   incorporates the definitions of “alien” and “citizen” that were not affect by Morales-
12   Santana. See id. In sum, Defendant has failed to establish that 8 U.S.C. § 1325 is
13   unconstitutional. See Duffy, 752 F. App’x at 533 (rejecting a facial challenge to the
14   constitutionality of 8 U.S.C. § 1326 based on the Supreme Court’s decision in Morales-
15   Santana); Madero-Diaz, 752 F. App’x at 538 (same); United States v. Benito-Mendoza,
16   2020 WL 206183, at *2 (rejecting a facial challenge to the constitutionality of 8 U.S.C. §
17   1325 based on the Supreme Court’s decision in Morales-Santana).
18                                            Conclusion
19         For the reasons above, the Court denies Defendant’s appeal and affirms Defendant’s
20   conviction and judgment.
21         IT IS SO ORDERED.
22   DATED: March 30, 2020
23
                                                     MARILYN L. HUFF, District Judge
24                                                   UNITED STATES DISTRICT COURT
25
26
27
28

                                                    8
